DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-13 are pending. Claim 13 is newly added.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-10 and 13, drawn to a transdermal therapeutic system for cutaneous administration of fampridine.
Group II, claim 11, drawn to a treatment for multiple sclerosis.
Group III, claim 12, drawn to a process for producing a transdermal therapeutic system.

Species Election
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Applicant is further required to elect ONE specific matrix polymer material. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  none.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of a transdermal therapeutic system for cutaneous administration of fampridine comprising an active ingredient-impermeable backing layer, a pressure-sensitive adhesive reservoir layer, and optionally a detachable protective layer, wherein the pressure-sensitive adhesive layer contains fampridine and at least one matrix polymer, wherein the matrix polymer(s) contain no free carboxylic and/or carboxylate groups, and wherein the content of fampridine in the matrix polymer is < 5% by weight, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Tan et al. (Tan) (PSTT, published Feb. 1999), Hille et al. (Hille) (US 2004/0241219 A1; published Dec. 2, 2004), and Wessel et al. (Wessel) (US 2013/0053420 A1; published Feb. 28, 2013). 
Tan discloses that adhesives are a critical component in transdermal drug delivery (TDD) devices (abstract). In practice, pressure-sensitive adhesives (PSAs) are preferred (pg.60, col.2, para.3). TDD systems, compared to their corresponding classical oral or injectable dosage form counterparts, offer many advantages, such as improved systemic bioavailability of the pharmaceutical active ingredients; controlled, constant drug delivery profile (controlled zero-order absorption); reduced dose frequency compared to convention oral dosage forms; longer duration of therapeutic action from a single application; and reversible action (e.g., patches can be removed to reverse any adverse effects that may be caused by overdosing (pg.60, col.2, para.2).
Two known transdermal drug delivery system designs are the liquid reservoir design and the polymer matrix design. The liquid reservoir design consist of a drug-loaded reservoir located between an impermeable backing film and a rate-controlling membrane, and a skin-contacting PSA layer. The polymer matrix design is similar to the liquid reservoir-type design, but instead of a continuous adhesive layer, has a peripheral ring of adhesive that is located around the edge of the patch. As shown in Figure 1(d), the polymer matrix design has an impermeable backing layer, and a drug-polymer matrix with a pressure-sensitive adhesive surrounding the drug-polymer matrix (combined reading on a pressure-sensitive adhesive reservoir layer) (Fig.1(c)-(d); pg.62, col.2, para.3-4). Tan discloses that three types of PSAs are commonly used in TDD devices: polyisobutylenes (PIBs), polysiloxanes (silicones), and polyacrylate copolymers (acrylics) (pg.62, col.2, para.6).

Tan does not appear to explicitly disclose the inclusion wherein the pressure-sensitive adhesive layer contains fampridine, and wherein the content of fampridine in the matrix polymer is < 5% by weight. Hille and Wessel are relied upon for this disclosure. Their teachings are set forth herein below.

Hille discloses transdermal therapeutic systems consisting of a rear layer, a protective layer, and an active-substance-containing polymer layer (abstract). Hille discloses that in such systems, the active ingredient is known to be present in the polymer matrices in an amount of about 2 wt.% (para.0043).
Wessel discloses that 4-aminopyridien (fampridine) is known to be administered topically (e.g., transdermally, patch) (abstract; para.0014, 0125).

One of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Tan and Wessel and include fampridine as the drug in the drug-polymer matrix of Tan’s polymer matrix design TDD system. One of ordinary skill in the art would have been motivated to do so in order to provide the benefits of TDD system delivery for fampridine delivery, such as improved systemic bioavailability of the pharmaceutical active ingredients; controlled, constant drug delivery profile (controlled zero-order absorption); reduced dose frequency compared to convention oral dosage forms; longer duration of therapeutic action from a single application; and reversible action (Tan). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Wessel discloses that fampridine is known to be delivered topically by patch.
Furthermore, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Tan and Wessel with the teachings of Hille and load fampridine in Tan’s drug-polymer matrix in an amount of about 2 wt.% of the matrix polymer. One of ordinary skill in the art would have been motivated with a reasonable expectation of success in doing so Hille establishes that such a loading amount of active pharmaceutical ingredient is known and conventional for TDDs having a polymer matrix design. Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results. In the instant case, one of ordinary skill in the art would have been motivated and found it prima facie obvious before the effective filing date of the instant invention to engage in routine optimization to determine the optimal or desired amount of fampridine to load into the drug-polymer matrix based on art-recognized factors such as the desired dosage rate based on the patient size and condition being treated, and the length of treatment with the single patch. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	
Rejoinder
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616